Mr. Justice Fisher
delivered the opinion of the court.
After the evidence had been closed before the jury, the counsel for the plaintiff moved the court for leave to strike out the name of Hamilton Wright, one of the usees, and insert in his stead the name of Richard Nugent, the assignee in bankruptcy of Hamilton Wright. The court refused to permit the amendment to be made, and we think correctly, at this stage of the proceedings. The usees should have informed their counsel before the suit was commenced, of the names of all parties interested in the subject-matter of the litigation.
The court should always be liberal in permitting amendments for the purpose of reaching the merits of the controversy. But while this is clearly the duty of the court, the parties desiring the amendment are not excused from exercising proper diligence in bringing and preparing their suit" for trial. .
The point upon which the case turns is decided in the case of Sims v. Ross, Strong & Co., 8 S. &. M. 557.
The other point in the record, under the view we take of the case, is unnecessary to be decided.
Judgment affirmed.